[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: REVIEW OF DECISION GRANTING PETITIONFOR CERTIFICATION
This Court denied the petition for a writ of habeas corpus after trial. The petitioner was granted certification to appeal Thereafter, petitioner's counsel filed a Motion to Withdraw pursuant to ANDERS v. CALIFORNIA, 386 U.S. 738 (1967) which motion was granted by Judge Jonathan Kaplan. Kaplan's Memorandum of Decision held that there were no non frivolous issues to be reviewed on appeal.
"If the presiding judge determines that no appealable issue properly exists in the case, then the matter should be referred to the judge who granted the petition for certification to appeal, for a determination of whether certification was improvidently granted in the first instance" FRANKO v. BRONSON, 19 Conn. App. 686, 692
(1989).
In light of Judge Kaplan's opinion and action on the ANDERS
brief, this Court determines that the Certification to Appeal was improvidently granted and hereby vacates its previous certification. CT Page 2407
BY THE COURT,
Scheinblum, J.